DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner is withdrawing the restriction requirement filed on 04/05/2022.
Therefore the original claim set filed on 03/13/2020 will be examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2020 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 15-16 of the claim recite “…constituted by at least one of an alicyclic epoxy compound and a monoterpene compound…”. The use of the word “and” makes the claim unclear, as the preceding phrase “at least one of” implies that the stabilizer is made from an alicyclic epoxy compound or a monoterpene compound. The examiner recommends replacing the word “and” with “or”. For the purposes of examination, the claim is treated as a list of possibilities.
Regarding Claim 5, line 2 of the claim recites “…is at least one of an alkyl glycidyl ester and alkyl glycidyl ether”. The use of the word “and” makes the claim unclear, as the preceding phrase “at least one of” implies that the aliphatic epoxy compound is made from an alkyl glycidyl ester or an alkyl glycidyl ether. The examiner recommends replacing the word “and” with “or”. For the purposes of examination, the claim is treated as a list of possibilities.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (US 20180030325 A1), Kaneko (JP 5241263 B2) and Shimomura (JP 2008208262 A).

Regarding Claim 1, Petersen teaches a refrigeration cycle apparatus comprising: a compressor that compresses a refrigerant; a condenser that condenses the refrigerant compressed by the compressor; a pressure reducer that reduces in pressure the refrigerant condensed by the condenser; and an evaporator that evaporates the refrigerant reduced in pressure by the pressure reducer [not shown; ¶ 0439], wherein the refrigerant is a mixed refrigerant which contains refrigerant components of difluoromethane, pentafluoroethane and trifluoroiodomethane [Abstract] and which has a global warming potential of 750 or less [¶ 0033] and a vapor pressure at 25°C of 1.1 MPa to 1.8 MPa [¶ 0129; as evidence by the Safety Data Sheet for R-410A which discloses the range of vapor at 70°F is 215.3 psia (~21.1°C and ~1.48 MPa) and Petersen teaches that the disclosed refrigerant operates within +/- 5% of the pressure ratio of R-410A].
Petersen fails to disclose wherein the compressor is a sealed electric compressor which includes, in a sealed container, a compression mechanism and a motor to drive this compression mechanism, and which is charged with a refrigerator oil to lubricate a sliding portion; the refrigerator oil is polyvinyl ether oil, and contains 0.1% by mass to 2.0% by mass of a stabilizer constituted by at least one of an alicyclic epoxy compound and a monoterpene compound, 0.1% by mass to 2.0% by mass of an acid scavenger constituted by an aliphatic epoxy compound, and 0.1% by mass to 2.0% by mass of an extreme pressure agent constituted by tertiary phosphate.
However, Kaneko teaches a lubricating oil composition for a refrigerator that uses a compressor wherein the refrigerant oil is hermetically sealed [¶ 0002], useable within an electric car air conditioner [¶ 0008], with a compression mechanism [¶ 0002] driven by a motor [inherent], and which is charged with refrigerator oil to lubricate a sliding portion [¶ 0068].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Petersen to have wherein the compressor is a sealed electric compressor which includes, in a sealed container, a compression mechanism and a motor to drive this compression mechanism, and which is charged with a refrigerator oil to lubricate a sliding portion, in view of the teachings of Kaneko, because it is necessary to circulate the system. Otherwise the refrigerant and oil may separate, causing the moving parts to become poorly lubricated and shorten the device life [¶ 0002].
Additionally, Shimomura teaches a refrigerating machine oil composition with a polyvinyl ether base wherein the oil contains an alicyclic epoxy compound [¶ 0023] with 0.05% by mass to 3.0% by mass [¶ 0026]. The oil contains an aliphatic epoxy compound (alkyl glycidyl ester) [¶ 0023-0024] with 0.05% by mass to 3.0% by mass [¶ 0026]. Also, the oil contains a tertiary phosphate (tricresyl phosphate) [¶ 0029] with 0.02% by mass to 3.0% by mass [¶ 0034].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Petersen to have wherein the refrigerator oil contains 0.1% by mass to 2.0% by mass of a stabilizer constituted by at least one of an alicyclic epoxy compound, 0.1% by mass to 2.0% by mass of an acid scavenger constituted by an aliphatic epoxy compound, and 0.1% by mass to 2.0% by mass of an extreme pressure agent constituted by tertiary phosphate, in view of the teachings of Shimomura, in order to further improve the stability [¶ 0035] and the wear and load resistance of the refrigerating machine oil [¶ 0028].

Regarding Claim 2, Petersen, as modified, teaches the invention of claim 1 above, and Petersen teaches wherein the mixed refrigerant has a refrigerant make-up in which with respect to a total mass of the mixed refrigerant, the difluoromethane is 30% by mass to 60% by mass [38%-48%], the pentafluoroethane is 5% by mass to 25% by mass [6%-12%], and the trifluoroiodomethane is 30% by mass to 60% by mass [33%-41%] [see at least ¶ 0017].

Regarding Claim 3, Petersen, as modified, teaches the invention of claim 1 above, and Shimomura teaches wherein the alicyclic epoxy compound is 3,4-epoxycyclohexylmethyl-3,4-epoxycyclohexane carboxylate [¶ 0025].

Regarding Claim 4, the metes and bounds of claim 1 are met with the use of the alicyclic epoxy compound in claim 3 above. Therefore, the claim is rejected.

Regarding Claim 5, Petersen, as modified, teaches the invention of claim 1 above, and Shimomura teaches wherein the aliphatic epoxy compound is at least one of alkyl glycidyl ester and alkyl glycidyl ether [¶ 0023-0024].

Regarding Claim 6, Petersen, as modified, teaches the invention of claim 1 above, and Shimomura teaches wherein the tertiary phosphate is tricresyl phosphate [¶ 0029].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        




/KEITH STANLEY MYERS/           Examiner, Art Unit 3763